Citation Nr: 1749936	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Administration (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.  He died in October 2000.  The appellant in this case seeks recognition as the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As set forth above, jurisdiction of the claim is with the VA Regional Office (RO) in Detroit, Michigan.  

In April 2017, the Board remanded the matter for additional evidentiary development.  


FINDINGS OF FACT

1.  The marriage of the Veteran and the appellant was terminated by divorce in January 1986.

2.  At the time of the Veteran's death in October 2000, the Veteran and the appellant were not legally married.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA death benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.50 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has raised no issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran.  38 U.S.C.A. §§ 1102, 1310, 1541 (West 2014); 38 C.F.R. § 3.54 (2017).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the Veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (2017).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2017).

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the applicable legal criteria, the Board finds that the appellant is not legally entitled to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.

The appellant represented on a March 2008 application for DIC benefits that she is the surviving spouse of the Veteran.  On this form, she asserted that they were married in December 1971 and separated in the 1980's due to his abuse of her, and that their marriage ended when the Veteran died in October 2000.  The appellant asserted that the Veteran's death certificate indicated he was divorced when he died because their daughter had filled it out, and that she was under the impression they were divorced because they had been separated since the 1980's.  The appellant submitted an amended death certificate indicating that the Veteran was married to her at the time of his death.  This second death certificate was amended on December 27, 2007.

The record, however, also contains a copy of a divorce decree between the Veteran and the appellant, signed by a circuit court judge in January 1986.  Further, in response to the Board's April 2017 remand, the RO searched the relevant county clerk's records division and located a record showing that the Veteran filed for divorce in June 1985.  The RO contacted the county clerk's office, and verified that the divorce between the Veteran and the appellant had been finalized in January 1986.  The only marriage certificate between the Veteran and appellant of record is the December 1971 marriage certificate.  The record contains no indication, nor has the appellant contended, that they remarried at any point after their January 1986 divorce.  Finally, the Board notes that the verified Social Security Administration income the appellant received was categorized under codes W6 and D6, which are both defined as "surviving divorced wife."  The Social Security number associated with both of these codes is that of the Veteran.

Accordingly, the Board finds that the evidence indicates the December 1971 marriage of the Veteran and the appellant was legally terminated by divorce in 1986 and that they were not married at the time of the Veteran's death in October 2000.  Although there is an amended death certificate in the record indicating that they were married at the time of his death, there is no evidence in the file regarding how the death certificate was amended, and what documents were required to do so.  The most probative evidence of the legal status of the marital status of the Veteran and the appellant demonstrates that their marriage was dissolved in January 1986.  As discussed above, the record contains a finalized divorce decree, which was later verified by the county clerk, and the Social Security Administration's categorization of the appellant as being the divorced spouse of the Veteran.  

As such, the appellant's application to be recognized as the surviving spouse of the Veteran must be denied, as the evidence does not indicate that she and the Veteran were married at the time of his death.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


